Citation Nr: 0807955	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from January 22, 2003, and 50 percent disabling from November 
9, 2006.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for PTSD, 
evaluated as 30 percent disabling from January 22, 2003.

In April 2006, the Board remanded this case for further 
evidentiary development.

In a July 2007 rating, the evaluation for PTSD was increased 
to 50 percent, from November 9, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in April 2006, in part, with an instruction to the RO to 
obtain Social Security Administration (SSA) records and the 
decision awarding the appellant disability benefits.  In May 
2006, the AMC sought to obtain the SSA records regarding the 
appellant's SSA disability claim, as well as other medical 
records relied upon to make the SSA decision. The SSA 
responded in May 2006 that the AMC's request was being 
forwarded to its Office of Central Operations (OCO) in 
Baltimore, MD.  Even though the AMC notified the appellant in 
September 2006 that these records are unavailable, a review 
of the claims file shows that the AMC has not contacted OCO 
in regards to these records, nor has SSA informed the AMC 
that these records are unavailable.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  As such, another 
remand is unfortunately  required.

The most recent supplemental statement of the case was issued 
in this case in August 2007.  In October 2007, the AMC and 
the RO received from the veteran's representative copies of 
medical treatment records, covering the period through 
September 2007, submitted in connection with the pending 
appeal.  This evidence was not accompanied by a waiver of 
originating agency review.  Without such a waiver, this case 
must also be remanded for such a review.  38 C.F.R. 
§ 20.1304.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should again seek to obtain 
the SSA records regarding the appellant's 
disability claim and any medical records 
relied upon to make its decision. 
Specifically, the AMC/RO should submit a 
request for these records to SSA's Office 
of Central Operations in Baltimore, MD.  
If, after making reasonable efforts, the 
AMC/RO cannot locate these records, it 
must specifically document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain any government records 
would be futile.  The AMC/RO must then: 
(a) notify the appellant of the records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim. The appellant must then be given an 
opportunity to respond.

2. Upon completion of the above, the 
AMC/RO should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case which specifically considers all 
evidence added to the record since the 
August 2007 supplemental statement of the 
case was issued.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

